Title: General Orders, 20 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Friday March 20th 1778.
Wolfe—Wales. Warrington.


At a Division Court-Martial whereof Majr Johnson was President March 15th 1778. Lieutenant Davis of Coll Angell’s Regiment (he consenting

thereto) tried for swearing on the evening of 2nd instant after being warned for duty that if he could not get rid of that tour he would feign himself sick for he was determined not to do it & would suffer himself to be cashiered with Infamy before he would go and for refusing the tour accordingly.
The Court after the most mature deliberation, unanimously adjudge Lieutt Davis guilty of a breach of 21st Article of 14th Section of the Articles of War and sentence him to be discharged the service as ordered in said Article.
His Excellency the Commander in Chief approves the sentence and orders it to take place immediately.
